Citation Nr: 0808253	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease (a "back disorder or 
disability").

2.  Entitlement to a compensable, initial evaluation for 
bilateral hearing loss.

3.  Entitlement to a compensable, initial evaluation for 
scars, residuals of shrapnel fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1963 to 
July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for the 
veteran's low back disability and denied a compensable rating 
for bilateral hearing loss and scars.


FINDINGS OF FACT

1.  A back disorder is related to the veteran's military 
service.

2.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 26 decibels in the 
right ear with speech recognition of 96 percent, and a 
puretone threshold average of no more than 79 decibels in the 
left ear with speech recognition of 60 percent.

3.  The veteran has Level I hearing loss in the right ear and 
Level V, VI, VII or IX hearing loss indicated in the left 
ear.

4.  The veteran's scars are not painful on examination.


CONCLUSIONS OF LAW

1.  The veteran's lumbosacral strain with degenerative disc 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).

3.  The criteria for a higher evaluation for a scars, 
residuals of shrapnel fragment wounds, have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R.  §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.        § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he had in service or during a presumption period, or whether 
lay evidence will suffice, depends on the nature of the 
veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

The veteran's service medical records show that he was 
treated on January 20, 1978 for upper back pain radiating to 
the shoulders and biceps.  The veteran reported a history of 
two to three months of pain in the upper back.  The medical 
professional indicated that the veteran had no neurological 
deficit and that all x-rays were within normal limits.  The 
medical professional believed that the pain stemmed from a 
muscle injury and referred the veteran for a consultation.  
At the veteran's consultation on January 25, 1978, the 
medical professional determined that the back pain was due to 
a muscle spasm deep within the left trapezius.

The veteran was treated in August 1988 for low back pain.  It 
was noted that the veteran had tenderness at the L3-4 spinous 
process; however, the lumbar spine tests were negative.  As 
this treatment was noted during service, the evidence 
supports the veteran's claim for a low back disability.

In September 1992, the veteran was treated for pain in his 
chest and arms.  At that time he also reported back pain.  
The veteran stated that the pain was improving.  The medical 
professional indicated that the veteran's pain centered in 
his thoracic spine.  The impression was musculoskeletal pain, 
improved.  

Another record from 1992, date illegible, indicates that the 
veteran suffered upper back pain that radiated from his upper 
left chest to his shoulder and finally to his upper back.

The veteran's exam upon enlistment was negative for spine 
abnormalities and/or pain.  The veteran's exam for 
retirement, dated June 1992, was negative for spine injuries, 
however, rhomboid and muscle strain was noted.  The veteran 
indicated on his Report of Medical History that he had had a 
history of recurrent back pain; the medical professional 
reviewing the document indicated that the veteran had 
rhomboid pain.

The veteran's VA outpatient treatment records show that on 
December 1, 1992, the veteran complained of recurrent chest, 
back, neck and head musculoskeletal pain.  He was diagnosed 
with musculoskeletal chest, back, and neck pain and referred 
for a consult.  On December 9, 1992, the medical providers 
indicated that the veteran's cervical spine suggested muscle 
spasm.  He was diagnosed with musculoskeletal chest, back, 
and neck pain.  

In February 1993, the veteran was diagnosed with thoracic and 
lumbar somatic dysfunction.  This treatment and diagnosis was 
made within one year after the veteran's retirement from 
service.

Again, in April 1993, the veteran sought treatment and was 
diagnosed with cervical and thoracic strain.  At a follow-up 
in May 1993, the medical provider indicated that there had 
been no improvement of the veteran's symptoms.  In 2002, the 
veteran again sought treatment for chest pain that radiated 
to his back.  

The veteran underwent VA exams in August 2002 and October 
2006.  At the August 2002 exam, the veteran related a history 
of physical training in service, marching over mountains and 
deserts, while carrying a 60 lbs ruck sack on his back.  The 
veteran indicated that he had been complaining of persistent 
pain across the lumbar area since 1980.  The examiner 
indicated that the veteran was wounded with shrapnel when a 
shell exploded behind him while in service.  The veteran 
received multiple wounds to his back, shoulders, lower back 
and left leg.  Pieces of the shrapnel remain embedded inside 
of the veteran.  The examiner did not indicate whether the 
claims file had been reviewed.

Examination of the lumbar spine showed pain on movement, and 
tenderness on the right lumbar area.  The veteran's x-rays of 
the lumbosacral spine showed degenerative disc disease at L4-
L5, and L5-S1, with degenerative spurring.  The diagnosis was 
chronic lumbosacral strain with degenerative disc disease at 
L4 and L5-S1.  No opinion regarding the etiology of the back 
disability was provided.

At the October 2006 VA examination, the examiner indicated 
that the veteran had been suffering from lumbar spine with 
degenerative arthritis since 1970.  The veteran has suffered 
pain located at the left and right center of the spine for 36 
years.  The examiner initially indicated that no prior 
medical records had been reviewed; however, an addendum to 
the exam indicates that the veteran's medical records were 
sent for review.

Tenderness was noted on examination of the left lumbar 
paraspinous muscles.  The examiner noted that there were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The examiner indicated 
that the x-rays showed degenerative arthritis.

The examiner diagnosed the veteran with lumbar spine 
degenerative disc disease and indicated that the etiology of 
the condition was not known.  In an addendum to the exam, the 
examiner opined that based upon the records reviewed, the 
veteran's military service could have contributed to the 
veteran's current lumbar spine condition due to physical 
activity and everyday wear and tear, but that the opinion is 
speculation on the examiner's part as the examiner has no 
objective information to base the opinion on.  

The Board also considered the veteran's lay statements 
regarding pain and his physical requirements in service.  The 
veteran served almost 30 years active service, during which 
time he trained carrying a 60 lb pack and was involved in an 
explosion while serving in Vietnam at which time shrapnel 
became embedded in his back and shoulder.

The service medical records and post-service medical records 
show that the veteran has suffered back pain throughout his 
miliary career and throughout his retirement, indicating 
continuity of symptomatology and weighs heavily in the 
veteran's favor.  The veteran complained of back pain during 
and since service, and his claims are substantiated by the 
medical records.  The October 2006 medical examiner indicated 
that the veteran's military service could have contributed to 
the veteran's current disability.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  

Based upon the October 2006 VA examination, the service 
medical records, post-service medical records, and lay 
statements of the veteran as well as his ongoing complaints 
of back pain, the Board finds that the evidence is in 
relative equipoise; therefore, the benefit of the doubt 
should be given to the veteran.  Accordingly, the veteran's 
claim for service connection for back disorder is granted.  
The nature and extent of the back disorder related to service 
is not before the Board at this time. 

II.  Increased Rating, Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(DC) 6100.  38 C.F.R. § 4.85 (2007).  The basis for 
evaluating defective hearing is the impairment of auditory 
acuity as measured by puretone threshold averages within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(2007).  Puretone threshold averages are derived by dividing 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz by four.  Id.  The puretone threshold averages and 
the Maryland CNC test scores are given a numeric designation, 
which are then used to determine the current level of 
disability based upon a pre-designated schedule.  See Tables 
VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

In addition, in certain cases involving exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

Table VIA will also be utilized when an audiology examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or as indicated by the 
provisions of 38 C.F.R. § 4.86 for exceptional patterns of 
hearing impairment.  38 C.F.R.             § 4.85(c).  In 
this regard, Table VIA determines hearing impairment based 
only on the puretone threshold average.  Id.

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in August 2002 and two examinations in 
May 2006.  At his May 9, 2006 VA examination, the examiner 
referred the veteran to an ear specialist due to the large 
asymmetrical hearing loss.  Accordingly, the veteran was 
afforded a VA examination by a specialist on May 31, 2006.

At the May 31, 2006 VA examination, pure tone thresholds for 
the right ear, in decibels, were 15, 5, 40, and 45, at 1000, 
2000, 3000, and 4000 Hertz, respectively.  The veteran's 
right ear hearing acuity measured a puretone threshold 
average of 26 decibels with speech recognition of 96 percent.  
This corresponds to a numeric designation of "I" under 
Table VI.  38 C.F.R. § 4.85.  Pure tone thresholds for the 
left ear, in decibels, were 60, 70, 85, and 105, at 1000, 
2000, 3000, and 4000 Hertz, respectively.  His left ear 
hearing acuity measured a puretone threshold average of 79 
decibels with speech recognition of 60 percent.  

Because all puretone thresholds at each of the four 
frequencies are 55 or greater in the left ear, the Board will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. §§ 4.85, 4.86.  

Under Table VI, the numeral derived from the puretone 
threshold average and speech discrimination percentage is 
"VII."  Id.  Under Table VIA, the numeral derived using 
only the puretone threshold average is "VII."  Id.  
Accordingly, "VII" is used to determine the percentage 
evaluation for hearing impairment under Diagnostic Code (DC) 
6100.  Id.  The combined numeric designations of "VII" and 
"I" result in a rating of 0 percent under DC 6100.  38 
C.F.R. § 4.85, Table VII.  Accordingly, the Board finds that 
the evidence of record preponderates against a compensable 
rating for bilateral sensorineural hearing loss.

At a VA audiology examination on May 9, 2006, pure tone 
thresholds for the right ear, in decibels, were 15, 15, 45, 
and 50, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The veteran's right ear hearing acuity measured a puretone 
threshold average of 31 decibels with speech recognition of 
92 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 55, 70, 80, 
and 95, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 75 decibels with speech recognition of 48 percent.  

Because all puretone thresholds at each of the four 
frequencies are 55 or greater, the Board will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. §§ 4.85, 4.86.  Under Table VI, the 
numeral derived from the puretone threshold average and 
speech discrimination percentage is "IX."  Id.  Under Table 
VIA, the numeral derived using just the puretone threshold 
average is "VI."  Id.  Accordingly, "IX" is used to 
determine the percentage evaluation for hearing impairment 
under Diagnostic Code (DC) 6100.  Id.  

Unfortunately, the combined numeric designations of "IX" 
and "I" still result in a rating of 0 percent under DC 
6100.  38 C.F.R. § 4.85, Table VII.  Thus, the evidence 
preponderates against a compensable rating for bilateral 
sensorineural hearing loss.

At a VA audiology examination in August 2002, pure tone 
thresholds for the right ear, in decibels, were 10, 5, 35, 
and 40, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The veteran's right ear hearing acuity measured a puretone 
threshold average of 19 decibels with speech recognition of 
96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 50, 60, 65, 
and 80, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 57 decibels with speech recognition of 72 percent.  
This corresponds to a numeric designation of "V" under 
Table VI.  Id.  These combined numeric designations result in 
a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII.  Thus, the evidence preponderates against 
a compensable rating for bilateral sensorineural hearing 
loss.

Simply stated, the requirements of a higher evaluation are 
not met.  The post-service medical record, as a whole, 
including three VA examinations, provides highly probative 
evidence against this claim and clearly indicates that a 
higher evaluation is not warranted. 

In so concluding, the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  There is no 
doubt to be resolved in his favor.

III.  Increased Rating, Scars

Regarding the scars, it is noted that, under the anti-
pyramiding provision of 38 C.F.R. § 4.14, the evaluation of 
the "same disability" or, more appropriately in this case, 
the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under DC 7804, superficial scars that are painful on 
examination, a 10 percent rating is the highest available 
evaluation under the previous and amended criteria.  A 
superficial scar is one not associated with underlying soft 
tissue damage.

In the veteran's Notice of Disagreement, he indicates that he 
has metal in his body that he did not have upon entering 
service due to an explosion while serving in Vietnam.  He 
stated that a doctor removed as much shrapnel possible from 
the left shoulder, but that since that time, he the wounds 
have caused him to slow his movements for fear of pain.  He 
further indicates that when the weather is cold or when he 
moves certain ways, the pain is always there.  

In the veteran's Form 9, he indicates that he still has 
shrapnel inside his back and left shoulder.  He stated that 
he has had no problems with the scars but with the metal 
remaining inside his body.  The Board notes that the 
veteran's statements provide evidence against his claim for 
an increased rating.

In September 2002, the veteran underwent a VA exam, however, 
the examiner did not focus on the scars.  The veteran was 
diagnosed with multiple scars secondary to shrapnel wounds.  
The examiner did not address whether the scars were painful 
on examination, providing evidence against the veteran's 
request for a compensable evaluation.

At a VA exam in April 2006, the radiology report indicated 
that metallic shrapnel is present in the soft tissues.  Upon 
examination, it was noted that there is a level scar present 
at the left leg, antero-lateral aspect, proximal 1/3 
measuring 6 cm. by 1 cm.  The scar is a residual from a shell 
fragment wound.  No tenderness, disfigurement, ulceration, 
adherence, tissue loss, inflammation, edema, Keloid 
formation, hypopigmentation, hyperpigmentation or abnormal 
texture were present.  

The examiner also noted that the veteran had a scar located 
on the left deltoid muscle, posterior aspect left arm, left 
shoulder, left trapezius muscle area, left lumbar area, right 
lumbar area, left thigh, left thigh posteriorly,  and left 
leg.  Each scar was level and did not exhibit tenderness, 
disfigurement, ulceration, adherence, tissue loss, 
inflammation, edema, Keloid formation, hypopigmentation, 
hyperpigmentation or abnormal texture.  All scars were noted 
to be secondary to shell fragment wounds.  

The examiner diagnosed the veteran as having shell fragment 
wounds, which affect the veteran's daily activity by limiting 
the veteran's motion of the left arm and shoulder. 

At the VA exam in October 2006 for the lumbar spine, the 
examiner noted that the veteran had a level scar at the mid 
back, and a few small scattered shrapnel scars, measuring 
about 1 cm. by 1 cm.  The scars caused no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  

The Board notes that the VA examiner's opinions are highly 
probative against the veteran's claims.  The veteran did not 
report pain on examination of the scars.  The examiner 
indicated that the scars are related to the veteran's 
shrapnel injuries, which have been rated under a different 
diagnostic code.  The veteran's statements indicate that the 
pain stems from the shrapnel remaining in his body (which 
have been service connected) and not specifically from the 
scars.

Given the veteran's written statements in the file, as well 
as the veteran's medical reports discussed herein, the Board 
finds no basis for a higher evaluation.  

Accordingly, the veteran's claim for a compensable rating for 
his scars, residuals of shrapnel fragment wounds, is denied.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation date 
assigned following the grant of service connection for his 
scars and bilateral hearing loss.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With regard to the low back disability, the VCAA duty to 
notify has not been satisfied with respect to notice of what 
is required to establish service connection and notice of 
disability ratings.  However, the AOJ provided a notice 
letter, dated August 2002, which included detailed list of 
evidence that would support the veteran's claim and asked him 
to provide the evidence or provide enough information about 
the evidence so that the AOJ could retrieve it for him.  The 
AOJ also sent the veteran a letter in September 2006 
accompanying his Decision Review Officer (DRO) Decision, that 
fully described rating decisions and effective dates.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation -e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
notice, though omitting the elements of a service connection 
claim, provided a detailed list of information needed to 
support the veteran's low back disability claim.  In 
addition, the veteran submitted a Supplemental Statement of 
the Case response, dated April 2007, which indicates that the 
veteran had no further information to submit.  

With regard to the disability and effective dates notice, the 
original VCAA letter in August 2002 briefly addressed the 
effective date, while the September 2006 letter accompanying 
the DRO decision fully outlined the effective date and 
disability elements per Dingess.  Subsequent to the September 
2006 letter, which provided notice to the veteran of 
disability ratings and effective dates, the AOJ provided a 
supplemental statement of the case and the veteran indicated 
he had no additional information to submit for review.  
Finally, the notice errors were not prejudicial to the 
veteran as his claim for service connection has been granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded VA medical 
examinations in August 2002, April 2006, May 2006, and 
October 2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a back disorder is 
granted.

Entitlement to a compensable, initial rating for bilateral 
hearing loss is denied.

Entitlement to a compensable, initial rating for scars, 
residuals of shrapnel fragment wounds is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


